   8:21-cv-00246-RGK-PRSE Doc # 9 Filed: 08/17/21 Page 1 of 2 - Page ID # 51




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

MICHAEL S. MILLER,                                            8:21CV246

                     Plaintiff,
                                                          MEMORANDUM
       vs.                                                 AND ORDER

OMAHA DEP OF CORRECTIONS,
JANE SKINNER, and JOHN DOE,

                     Defendants.



       This matter is before the court for case management. The Prison Litigation
Reform Act requires an imprisoned civil plaintiff to pay the court’s entire filing fee,
either at the outset when filing the complaint, or in installments if the court grants
leave to proceed in forma pauperis (“IFP”). In re Tyler, 110 F.3d 528, 529-30 (8th
Cir. 1997); Jackson v. N.P. Dodge Realty Co., 173 F. Supp. 2d 951 (D. Neb. 2001).

       On July 16, 2021, the court granted Plaintiff’s motion seeking leave to proceed
IFP and ordered him to pay an initial partial filing fee in the amount of $8.37 within
30 days. (See Filing 8.) On July 19, 2021, the court received a reduced payment from
Plaintiff in the amount of $0.13. Since then, Plaintiff has not paid the balance owing
on the initial partial filing fee or asked for an extension of time in which to do so.

       Accordingly, the court will give Plaintiff 30 days from today’s date to pay the
balance owing on the initial partial filing (i.e., $8.24), or to show cause why the case
should not be dismissed for failure to pay the full amount of the initial partial filing
fee. If Plaintiff’s failure to pay was caused by prison officials’ failure to adhere to
his request to remit payment using funds from his account or other circumstances
beyond his control, his failure to pay will be excused. Absent a sufficient response,
the case will be subject to dismissal. See Taylor v. Cassady, 570 Fed. App’x. 632
   8:21-cv-00246-RGK-PRSE Doc # 9 Filed: 08/17/21 Page 2 of 2 - Page ID # 52




(8th Cir. 2014) (holding district court abused its discretion by dismissing case
without first taking steps to determine whether prisoner-plaintiff’s failure to pay the
initial partial filing fee “was caused by circumstances beyond his control, such as
prison officials’ failure to adhere to his request to remit payment using funds from
his account”).

      IT IS THEREFORE ORDERED that:

       1.     Plaintiff will have 30 days to pay the balance owing on the initial partial
filing fee or to show cause why this case should not be dismissed for failure to pay
the full amount of the initial partial filing fee. In the absence of cause shown, this
case will be dismissed without prejudice and without further notice.

      2.     The clerk of the court is directed to set a pro se case management
deadline in this case using the following text: September 16, 2021: check for
response to show cause order.

      Dated this 17th day of August 2021.

                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge




                                           2
